Baum, J., concurring: I think the question whether the decedent had an “interest” in the property as against a “chose in action” or a “claim” against her former husband is a false issue. Whether her rights are labeled an interest in property rather than a claim or a chose in action, it was at best an interest that was under a cloud. The property was in fact in her former husband’s name, and he was asserting full rights of ownership in respect thereof. Indeed, the lower court in New Mexico subsequently found that it was his separate property, and the contrary ruling by the Supreme Court of New Mexico was based essentially upon a technical application of the rules of evidence. What goes into decedent’s gross estate is the value of her rights at the time of her death, namely, what a willing buyer would have paid for her unestablished interest at that time — an amount that is without doubt substantially less than the value of that interest computed as though it were uncontested or had already been established. Although I read the majority opinion as reaching this result, there may be language therein that could cast doubt upon the matter, and I therefore think that it should be made explicit beyond any ambiguity. Dawson, Tannenwaud, and Simpson, JJn agree with this concurring opinion.